In an action, inter alia, to recover damages for breach of a contract for the sale of goods, the defendant appeals from an order of the Supreme Court, Queens County (Berke, J.), dated December 20, 1995, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
It is well settled that issue finding, as opposed to issue determination, is the key to summary judgment (see, Krupp v Aetna Life & Cas. Co., 103 AD2d 252, 261), and the papers will be scrutinized carefully in a light most favorable to the party opposing the motion (see, Robinson v Strong Mem. Hosp., 98 AD2d 976). Summary judgment will only be granted if there are no material, triable issues of fact (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). We agree with the Supreme Court’s determination that many triable issues of fact are apparent from the record, including, inter alia, the existence of any warranties (express or implied), and whether the plaintiff timely inspected and rejected the allegedly nonconforming goods.
We have examined the defendant’s remaining contentions *488and find them, to be without merit. Thompson, J. P., Pizzuto, Joy and Luciano, JJ., concur.